DETAILED ACTION

This action is in response to the amendment and arguments filed on 12/9/2020.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 12 and 13 objected to because of the following informalities:   	Regarding claim 12, the limitation “EDS device” should be written as “ESD device”. 	Regarding claim 13, the limitation “third ESD are” should be written as “third ESD device are”. 	  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauder et al. (US Patent 7864491) in view of Ikehashi (US 2010/0126834) and Walker et al. (US Patent 7529017). 	Regarding claim 1, Bauder et al. discloses (see fig. 5A) a device, comprising: a plurality of MEMS devices (12, 44) connected in parallel (parallel connection of 12 and 44) between an RF electrode (T2) and ground (connection of 12 and 44 between T2 and ground). 	Bauder et al. does not disclose a first ESD device coupled in parallel to the .
 	Ikehashi discloses (see fig. 14) a first ESD device (68) coupled in parallel to the plurality of MEMS devices between the RF electrode and ground (68 is connected in parallel with MEMS device 69. Note: when combined with Bauder et al., 68 would be connected in parallel to 12 and 44, which is between T2 and ground). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Bauder et al. to include the features of Ikehashi because it’s used as a protection means, which can increase operational efficiencies.  	Walker et al. discloses (see fig. 6) that a MEMs device is arranged on a substrate (see 600 with substrate 610) and an ESD device (620) is positioned separate from the substrate (620 is separate from substrate 610). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Bauder et al. to include the features of Walker et al. because it’s used as a protection means, which can increase operational efficiencies. 
Claims 2, 5-6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauder et al. (US Patent 7864491) in view of Dicarlo et al. (WO 2015/160723) and Walker et al. (US Patent 7529017). 	Regarding claim 2, Bauder et al. discloses (see fig. 5A) a device, comprising: a . 
Claims 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauder et al. (US Patent 7864491) in view of Dicarlo et al. (WO 2015/160723), Walker et al. (US Patent 7529017) and Ikehashi (US 2010/0126834). 	Regarding claim 3, Bauder et al. does not disclose a second ESD device coupled in parallel to the plurality of MEMS devices between the first RF electrode and the second RF electrode. 	Ikehashi discloses (see fig. 14) an ESD device (68) coupled in parallel to the . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicarlo et al. (WO 2015/160723) in view of Bauder et al. (US 2013/0207714) and Walker et al. (US Patent 7529017). 	Regarding claim 13, Dicarlo et al. discloses (see fig. 17) a device, comprising: a first RF electrode (RF PORT 1); a plurality of second RF electrodes (RF PORT 2 and 3), wherein a switch (switches with GATE NODES 4 and 5) is present between each second RF electrode and the first RF electrode (switches are between RF PORT 1 and . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838